Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: Warren Spector Tel ax Email wspector@barringtontv.com BARRINGTON REPORTS THIRD QUARTER OPERATING RESULTS Hoffman Estates, IL, November 9, 2007– Barrington Broadcasting Group LLC (“Barrington”) announced today its financial results for the three months ended September 30, 2007 and for the nine months ended September 30, 2007. Barrington’s consolidated financial results for the three months and nine months ended September 30, 2007 are presented below. The financial results for the comparative prior year periods are presented on a pro forma basis as if all acquisitions completed in 2006 were completed on January 1, 2006.
